    Case: 1:20-cv-03653 Document #: 28 Filed: 07/07/20 Page 1 of 3 PageID #:483




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


John McDonald,

             Plaintiff,

      v.
                                               Case No. 1:20-cv-03653
J.B. Pritzker, in his official capacity as
Governor of Illinois, and Grace B. Hou,
                                               Chief Judge Pallmeyer
in her official capacity as Secretary of
the Illinois Department of Human
Services,

             Defendants.


                 PLAINTIFF’S EXPEDITED RENEWED MOTION
                     FOR A PRELIMINARY INJUNCTION


      Pursuant to Federal Rule of Civil Procedure 65, Plaintiff John McDonald

renews his motion for a preliminary injunction to avoid imminent and irreparable

injury, as further set forth in the attached supporting memorandum of law.
    Case: 1:20-cv-03653 Document #: 28 Filed: 07/07/20 Page 2 of 3 PageID #:484




Dated this 7th day of July, 2020.

                                    Respectfully submitted,


                                    /s/Misha Tseytlin
                                    MISHA TSEYTLIN
                                    SEAN T.H. DUTTON
                                    TROUTMAN PEPPER HAMILTON SANDERS LLP
                                    227 West Monroe Street, Suite 3900
                                    Chicago, IL 60606
                                    Telephone: (608) 999-1240
                                    Facsimile: (312) 759-1939
                                    misha.tseytlin@troutman.com
                                    sean.dutton@troutman.com

                                    BLAKE T. HANNAFAN
                                    HANNAFAN & HANNAFAN, LTD.
                                    180 N. Lasalle Street, Suite 3700
                                    Chicago, IL 60601
                                    Telephone: (312) 527-0055
                                    Facsimile: (312) 527-0220
                                    bth@hannafanlaw.com

                                    Attorneys for Plaintiff John McDonald




                                        -2-
   Case: 1:20-cv-03653 Document #: 28 Filed: 07/07/20 Page 3 of 3 PageID #:485




                           CERTIFICATE OF SERVICE

      I hereby certify that on the 7th day of July, 2020, a true and accurate copy of

the foregoing was served via the Court’s CM/ECF system upon all counsel of record.



                                            /s/ Misha Tseytlin
                                            MISHA TSEYTLIN
                                            TROUTMAN PEPPER HAMILTON
                                            SANDERS LLP
                                            227 W. Monroe Street, Suite 3900
                                            Chicago, IL 60606
                                            Telephone: (608) 999-1240
                                            Facsimile: (312) 759-1939
                                            misha.tseytlin@troutman.com
